

115 HRES 1118 IH: Supporting the goals and ideals of S.M.A.R.T. Parent Day, and inviting State and local governments to recognize this day.
U.S. House of Representatives
2018-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1118IN THE HOUSE OF REPRESENTATIVESOctober 5, 2018Mr. Hultgren (for himself and Mr. Quigley) submitted the following resolution; which was referred to the Committee on Education and the WorkforceRESOLUTIONSupporting the goals and ideals of S.M.A.R.T. Parent Day, and inviting State and local governments
			 to recognize this day.
	
 Whereas parents becoming aware of the many new media applications and settings is necessary to keep children safe from cyberbullying;
 Whereas children must be educated to recognize mutual respect for themselves and others while using social media to stymie the harms of cyberbullying;
 Whereas healthy interpersonal relationships require an appropriate balance between direct and cyber communication;
 Whereas parental engagement with children on the appropriate timing and use of cyber and cellular communication prevents and identifies cyberbullying, while building better communities;
 Whereas H.B. 315, as passed by the Ohio House of Representatives, would recognize the sixth day of October as S.M.A.R.T. Parent Day, to remind parents to have conversations with their children about Social Media Awareness, Respect, and Timing: Now, therefore, be it
	
 That the House of Representatives— (1)expresses its support for the goals and ideals of S.M.A.R.T. Parent Day;
 (2)encourages families, children, and schools to recognize the importance of social media awareness and have conversations together about their appropriate uses and timing; and
 (3)invites State and local governments to recognize this day. 